 



Exhibit 10.40
AMENDMENT
to
LETTER AGREEMENT (“Agreement”)
between
MARK K. TONNESEN
and
TRIAD GUARANTY INC. (“Company”)
     This Amendment to Agreement (this “Amendment”) is made and entered into as
of December 26, 2006 by and between Triad Guaranty Inc., a Delaware corporation
(“Company”), and Mark K. Tonnesen (“Employee”).
RECITALS
     WHEREAS, in connection with the hiring of Employee as President and Chief
Executive Officer of Company, Company and Employee entered into a letter
agreement dated as of September 9, 2005 (the “Agreement”);
     WHEREAS, pursuant to the Agreement Employee was awarded on May 9, 2006, a
one-time grant of 36,075 shares of Restricted Stock under the Company’s 1993
Stock Incentive Plan, which remain unvested (the “Restricted Stock”);
     WHEREAS, Company and Employee wish to amend the Agreement to cancel the
36,075 shares of Restricted Stock and award instead an equivalent number of
shares of Phantom Stock rights under the Triad Guaranty Inc. 2006 Long-Term
Stock Incentive Plan.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises, the mutual covenants of
the parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows, all effective as of the date of this Amendment:
     1. Employee hereby forfeits to Company the 36,075 shares of Restricted
Stock granted to him under the Triad Guaranty Inc. 1993 Stock Incentive Plan on
May 9, 2006.
     2. Section 2 of the Agreement is hereby amended and restated in its
entirety as follows, effective as of the original date of the Agreement:
     2. INITIAL EQUITY AWARDS.
     (a) Contingent upon the approval of the Compensation Committee of the Board
of Directors of the Company, you shall be awarded 36,075 shares of Phantom Stock
under the Triad Guaranty Inc. 2006 Long-Term Stock Incentive Plan. Such Phantom
Stock rights shall be subject to such terms and conditions as set forth in a
Phantom Stock Award Agreement, in the form attached hereto as Exhibit A, which
is incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



     (b) You will also be eligible for a grant of 108,225 stock options with a
strike price at the closing price of Triad common stock on the date of the grant
of such options. Fifty percent of these stock option grants will vest at the
second anniversary date of your employment and fifty percent will vest at the
third anniversary date of your employment by the Company. In the event that your
employment should be terminated without cause by the Company or by you for Good
Reason or on account of a Change in Control, all as defined in your Employment
Agreement, (hereinafter, a “Qualifying Termination”), between the first and
second anniversary dates of your employment, you will, on the effective date of
such termination, vest in one-third of your stock options and will have thirty
(30) days in which to exercise your options from the date of your termination.
     3. Except as expressly provided in this Amendment or as necessary to
effectuate the terms of this Amendment, the terms of the Agreement remain
unchanged.
     IN WITNESS WHEREOF, the parties hereto have affixed their signatures this
26th day of December 2006.

         
 
  TRIAD GUARANTY INC.
           a Delaware corporation
 
       
 
  By:   /s/William T. Ratliff, III
William T. Ratliff, III
Chairman of the Board
 
       
 
  MARK K. TONNESEN

/s/ Mark K. Tonnesen

 